DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/22/2021.  Claims 1-32 are pending in the application.


Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior/related art of record as indicated in the prosecution history, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of “determining whether the UE can perform a third task associated with at least a frequency range during the first SSBS occurrence; and performing the third task associated with the at least a frequency range during the first SSBS occurrence,” as recited in group claims 1-18 and 31-32; and “determining whether the first SSBS occurrence is a shareable SSBS based on whether the UE can perform at least a measurement task and a loop tracking task during the first SSBS occurrence; performing the measurement task during the first SSBS occurrence when the first SSBS occurrence is the shareable SSBS; and performing the measurement task during a second SSBS occurrence when the first SSBS occurrence is a non-shareable SSBS, the second SSBS occurrence being different than the first SSBS occurrence,” as recited in group claims 19-30, structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 2, 2021